DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9, 10, and 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021.
Applicant’s election without traverse of claims 1-8 and 11 in the reply filed on 12/07/2021 is acknowledged.
Claims 1, 3, and 11 are allowable. The restriction requirement among Inventions I-IV , as set forth in the Office action mailed on 09/21/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/21/2021 is being partially withdrawn.  Claims 12-14, directed to a method of making an ionic thermoelectric hydrogel are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9, 10, and 15-17, directed to a method of making an ionic thermoelectric hydrogel and a wearable device and a method of converting heat into electric is withdrawn from consideration because they do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “alginate is Pam-alginate hybrid hydrogel” it is unclear what the acronym Pam stands for. In the prior art it appears to stand for polyacrylamide, therefore it is unclear how it can be the alginate. Furthermore, it is unclear how the alginate is the hydrogel, since the alginate forms part of the hydrogel. In the specification, the alginate is shown to be sodium alginate (see specification [0045]). Further clarification and appropriate correction is required.
4 ionic liquid” it is unclear what EmimBF4 stands for since it is not specified. For the purpose of this office action, EmimBF4 is 1-ethyl-3-methylimidazolium tetrafluoroborate. 
	Claim 4 recites that the hydrogel is formed from “two carbon paper electrodes with titanium leads and a polyolefin wrap.” It is unclear how the hydrogel can be formed of carbon paper electrodes and a wrap. The claim appears to be claiming components of a cell, such as that recited in claim 11, which would include the hydrogel, electrodes, and wrap. Further clarification and appropriate correction is required.
	Claim 5 recites in which two ion species are completely dissociated. It is noted that the limitation “(i.e., Emim+ cation and BF4- anion)” is treated as not further limiting since the information is contained in parentheses and also has the phrase “i.e.”.  Therefore it is unclear what “two ion species” are being referred to. Does it have to be Emim+ cation and BF4- anion or is it something else? Once possible solution is to remove the parentheses and the phrase --i.e.--.
Allowable Subject Matter
Claims 1, 3, 11, and 12-14 are allowed over the prior art. The closest prior art of record include Shao (CN110058738A, Machine Translation) and Zhi (US 2021/0013551 A1)
Shao discloses forming a conductive hydrogel by combining an acrylamide, an alginate with an initiator and a cross-linker and curing under UV light (see steps A, B and C) and further soaking in an ionic liquid (CaCl2). Zhi discloses modifying a double network hydrogel by crosslinking with polyglycol which improves the durability and conductivity ([0163][0192]-[0198], can be soaked in EG [0198]). Zhi also discloses 
However, none of the prior art discloses the entirety of claims 1, 11, and 12, and no teaching suggestion or motivation can be found in the prior art to modify Shao or Zhi to contain the entirety of claims 1, 11, and 12 and more specifically both polyethylene glycol and EmimBF4.
Claims 2 and 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726